 


109 HR 1110 IH: To amend title 23, United States Code, relating to the toll credit toward the non-Federal share payable for certain highway and transit projects.
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1110 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Marchant introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 23, United States Code, relating to the toll credit toward the non-Federal share payable for certain highway and transit projects. 
 
 
1.Toll creditsSection 120(j)(1) of title 23, United States Code, is amended— 
(1)by striking A State and inserting the following: 
 
(A)In generalA State; and 
(2)by striking the last sentence and inserting the following:  
 
(B)Special rule for use of Federal fundsIf the public, quasi-public, or private agency has built, improved, or maintained the facility using Federal funds, the credit under this paragraph shall be reduced by a percentage equal to the percentage of the total cost of building, improving, or maintaining the facility that was derived from Federal funds. 
(C)Federal funds defined In this paragraph, the term Federal funds does not include loans of Federal funds or other financial assistance that must be repaid to the Government.. 
 
